Abel Acosta,Clerk
       Court of Criminal Appeals of Texas
       P.0.3ox 12308~Capital Station
       Austin?Texas 78711

                         RE: Ex Parte Brandon Trevelle Caines
                         Style No. 1274701-A ; 1274700-A
                         Orit No. 81~134-02 ; 81,134-03

        Dear Abel Acosta,Clerk
            Greetings! 1 am writ ting your department concerning the above cause No. · s :1.
        in said bty le ot Actions. 1 recieved a order trom the 183rd District C'..ourt
        filed on the Hlth ot March 2015?notifying me that the HUrd District Court was
        issued thirty (30) days to transpire the record to the Court ot Crimim::.l
        Appeals. 1 then recieved notices trom the·Court ot Criminal Appeals~dated
        April 10,2015 7 that the supplemental Clerks records,had been recieved and
        presented to the Court.However,as patt ot my ot?:te VJrit 1 raised;inettective ·
---·----Assistance- ot <::ourisel- c:l::a~bhs>wi11ch· ·the.· state '~issued· an~ order tor- rny counsel to -
        respond to the claims .My ·<totinhsali. failed to respond to the, clairas .My counsel
        failed to respond,and my State vJrit \vas sitting in the 1~3rd District Court :,:·:_
        since 2013 ~I then subni t ted a Mandamus to the Court ot Crirainal Appeals which
        said Court order·~!iihe 183rd District Court to transpire the records to their
        court .1 recieved the notice trom the t:ourt ot Crirnj_na1 Appeals, ot Te;~as, j_:J[(•:.:·;I
        intorrning me that your Court recieved my ~etition.1 am now \vritting concerning
        the tact that i sEll have not personally recieved an Attidavit trom my :.·::·:: ;;:
        Defense Counsel.Theretore 1 haven't recieved a copy ot the Affidavit and i
        wanted to know i t ~-t was attached to my 11 ;07 Hrit that vms presented to the
        Court ot Crim:~na.1 Appeals.
                                                                       Than~< You,
                                                                        ;:)randon T. Caines1n 747672
                                                                        Connally Unit
                                                                        gyy Fr.1. 63L
                                                                       :<enedy,Tx. 78119
                RIECf~VfD IN .
         COURT OF CRIMINAL APPEALS

                 MAY 112015

           - AbeJ Acosta, Clerk